United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 10, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 04-10604
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

LANCE COLLINS,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 4:03-CR-206-ALL-A
                      --------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Lance Collins appeals his conviction by a jury for aiding

and abetting bank robbery and the resulting 210-month sentence.

He contends that the district court denied him a fair trial by

compelling him to go to trial in identifiable prison clothing.

Collins has not established that district court’s actions were

the cause of his attire at trial.     See Estelle v. Williams, 425
U.S. 501, 504 (1976)(habeas corpus case); Brooks v. Texas, 381
F.2d 619, 624 (5th Cir. 1967)(same).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10604
                                -2-

     Collins contends that the evidence was insufficient to

support his conviction for bank robbery.   We have reviewed the

record, and we conclude that a rational trier of fact could have

found that the evidence established Collins’s guilt beyond a

reasonable doubt.   See United States v. Romero-Cruz, 201 f.3d

374, 378 (5th Cir. 2000); United States v. Gadison, 8 F.3d 186,

190 (5th Cir. 1993).

     Collins asserts that the district court failed to provide

sufficient reasons for the sentence imposed.   He maintains that

the court’s rulings made it unclear whether it was imposing

sentence on the basis of the original recommendation in the

presentence report, the first addendum, or the second addendum.

A review of the district court’s presentencing order and the

sentencing transcript reveals that the court based its sentence

on a finding that Collins was a career offender pursuant to

U.S.S.G. § 4B1.1.   Collins cannot establish reversible error

arising out of the court’s reasons for judgment.

     Collins contends that his prior attempted escape offense

should not be considered a “crime of violence” for purposes of

the career offender guideline because his escape constituted a

“walkaway” escape from a noncustodial facility.    As Collins

concedes, this issue is foreclosed by circuit precedent.    See

United States v. Ruiz, 180 F.3d 675, 676-77 (5th Cir. 1999).

     Collins challenges the district court’s imposition of a two-

level enhancement to the base offense level based upon his role
                           No. 04-10604
                                -3-

in the offense and another two-level enhancement based upon the

fact that a death threat was issued during the offense.

Collins’s offense level was determined based upon the finding

that he was a career offender; the enhancements listed above did

not affect his sentence.   We therefore decline to consider his

arguments on these grounds.

     Collins asserts that the district court erred in enhancing

his sentence based upon facts not submitted to or found by the

jury.   Because Collins’s sentence was based upon a finding that

he was a career offender, the applicable guideline was not based

upon facts other than his prior convictions and does not

constitute a Sixth Amendment violation under United States v.

Booker, 125 S. Ct. 738 (2005).   See United States v. Guevara, 408
F.3d 252, 261 (5th Cir. 2005).   Collins also contends that the

district court erred in imposing his sentence pursuant to a

mandatory Sentencing Guideline regime that was held

unconstitutional in Booker.   He has not established that his

sentence was the result of plain error.   See United States v.

Valenzuela-Quevedo, 407 F.3d 728, 732-33 (5th Cir. 2005).     The

judgment of the district court is thus AFFIRMED.